Citation Nr: 0004463	
Decision Date: 02/18/00    Archive Date: 02/23/00

DOCKET NO.  98-07 030 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an earlier effective date prior to 
November 2, 1994, for the award of service connection for 
fatigue due to undiagnosed illness.

2.  Entitlement to an earlier effective date prior to 
November 2, 1994, for the award of service connection for 
chemical sensitivity due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1991 to 
October 1991 in the Persian Gulf.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a October 1997 rating decision of the 
Montgomery, Alabama Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for 
fatigue (claimed as decreased energy) due to undiagnosed 
illness and chemical sensitivity due to undiagnosed illness 
effective from February 2, 1995.  

The veteran and his representative appeared before a hearing 
officer at a hearing at the RO in May 1998.  Subsequently, 
the hearing officer, in an August 1998 rating decision, 
granted service connection for fatigue (claimed as decreased 
energy) due to undiagnosed illness and chemical sensitivity 
due to undiagnosed illness effective from November 2, 1994, 
the effective date of the liberalizing law.


FINDINGS OF FACT

1.  The veteran's claim for entitlement to service connection 
for fatigue due to an undiagnosed illness was received in 
January 1993.

2.  The veteran's claim for entitlement to service connection 
for chemical sensitivity due to an undiagnosed illness was 
construed to have been received in January 1993.

3.  The effective date of the legislative act which provided 
a basis for the RO's grant of service connection for fatigue 
due to an undiagnosed illness is November 2, 1994.

4.  The effective date of the legislative act which provided 
a basis for the RO's grant of service connection for chemical 
sensitivity due to an undiagnosed illness is November 2, 
1994.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to November 2, 
1994, for the award of service connection for fatigue due to 
an undiagnosed illness, are not met.  38 U.S.C.A. §§ 1117, 
5110 (West 1997); 38 C.F.R. §§ 3.114, 3.317, 3.400 (1999).

2.  The criteria for an effective date prior to November 2, 
1994, for the award of service connection for chemical 
sensitivity due to an undiagnosed illness, are not met.  38 
U.S.C.A. §§ 1117, 5110 (West 1997); 38 C.F.R. §§ 3.114, 
3.317, 3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that the correct effective date for the 
awards of service connection for fatigue and chemical 
sensitivity due to undiagnosed illness should be January 1993 
when he filed a claim for entitlement to service connection 
for decreased energy and Persian Gulf syndrome.  Review of 
the record discloses that the veteran submitted a VA Form 21-
526, claim for benefits in January 1993 as well as private 
medical records showing his symptoms.  In an attached letter 
dated in October 1992, the veteran's private physician noted 
that the veteran complained of weakness, fatigue, and dizzy 
spells.  He was given diagnosis of probably Desert Storm 
syndrome.  Additionally, at the veteran's November 1992 Army 
Reserve National Guard over 40 PT program evaluation, it was 
noted that the veteran had been receiving treatment for 
complaints of weakness, fatigue, and dizziness from a private 
physician.  The diagnoses included probably Desert Storm 
syndrome.  The RO, in January 1993, denied entitlement to 
service connection.  The Board notes that the medical records 
contained only symptoms and diagnosis of an unrecognized 
syndrome, and there was no diagnosis of an illness, disease 
or injury as required for an award of service connection 
under the law at that time.

However, in 1994, Congress enacted The Veterans' Benefits 
Improvements Act of 1994, Pub.L. No. 103-466, which 
established a presumption of service connection for signs and 
symptoms due an undiagnosed illness or disability as a result 
of service in the Southwest Asia theater of operations during 
the Persian Gulf War.  Based on this liberalizing legislative 
act, and the fact that the veteran had served in the Persian 
Gulf War service, the RO granted service connection for 
fatigue (claimed as decreased energy) due to undiagnosed 
illness and chemical sensitivity due to undiagnosed illness.  
The RO assigned an effective date of November 2, 1994, which 
was the effective date of Pub.L. No. 103-446.  See The 
Veterans' Benefits Improvements Act of 1994, Pub.L. No. 103-
446, § 106(a)(1), 108 Stat. 4650 (1994).  The pertinent 
regulation, 38 C.F.R. § 3.317, was not added until after 
1994.  See 60 Fed. Reg. 6665 (Feb. 3, 1995).

The United States Court of Appeals for Veterans Claims 
(Court) has held that where compensation, dependency and 
indemnity compensation, or pension is awarded or increased 
pursuant to any act or administrative issue, the effective 
date of such award or increase shall be fixed in accordance 
with the facts found, but shall not be earlier than the 
effective date of the act or administrative issue.  38 
U.S.C.A. § 5110(g) (West 1991).  The Court recently affirmed 
this finding in Dorward v. West, No. 98-445 (U.S. Vet. App. 
Jan 24, 2000).  See also Green v. Brown, 10 Vet. App. 111, 
117 (1997); McCay v. Brown, 9 Vet. App. 183 (1996); affirmed 
106 F.3d (Fed. Cir. 1997), Layman v. Brown, 5 Vet. App. 194 
(1993).  Public Law 103-446 states that the effective date of 
such legislation is November 2, 1994.  Accordingly, given the 
fact that the effective date for the grants of entitlement to 
service connection for fatigue due to undiagnosed illness and 
chemical sensitivity due to undiagnosed illness and Pub.L. 
No. 103-446 are the same, the veteran has already been 
assigned the earliest possible date for service connection 
for fatigue due to undiagnosed illness and chemical 
sensitivity due to undiagnosed illness allowable by law based 
on the presumption, created by Pub.L. No. 103-446.

The Board acknowledges the argument put forth by the veteran 
to the effect that he first filed a formal claim for service 
connection for fatigue due to undiagnosed illness in January 
1993, and, thus, he should be awarded service connection 
effective from that time.  While there is evidence tending to 
show that the veteran complained of fatigue, weakness, and 
dizziness prior to November 2, 1994, the Board is constrained 
from assigning an earlier effective date absent regulatory 
provisions authorizing such.  No such provision exists which, 
upon application to the facts of this case, would result in 
assignment of an earlier effective date.  As a result, the 
claim for an earlier effective date must be denied. 

The Board notes that while the veteran specifically claimed 
service connection for decreased energy (characterized as 
fatigue) in January 1993, chemical sensitivity due to an 
undiagnosed illness was not specifically noted in the record 
until an December 1994 VA examination.  (The Board notes that 
while the veteran's October 1994 separation from the Army 
National Guard notes chemical sensitivity, this document was 
not received until March 1997).  However, given the veteran's 
private and military diagnoses of probable desert storm 
syndrome as well as the nature of his complaints, the Board 
will broadly construe the veteran's claim in January 1993 to 
include chemical sensitivity.  Nevertheless, under the 
statutory provisions of 38 U.S.C.A. § 1117, the effective 
date of the awards in question cannot be any earlier than the 
date the liberalizing law went into effect, also the date 
entitlement to arose.  38 U.S.C.A. § 5110(g); 38 C.F.R. § 
3.114(a).  Therefore, the Board finds that an effective date 
prior to November 2, 1994, for the awards of service 
connection for fatigue and chemical sensitivity due to an 
undiagnosed illness is not warranted.

Stated differently, prior to 38 U.S.C.A. § 1117, service 
connection was governed by 38 U.S.C.A. §§ 1110, 1131 (West 
1991).  A grant of service connection required competent 
evidence of a disability that was due to a disease or injury.  
An undiagnosed illness is not a disease or injury.  See 
Sanchez-Benitez v. West, 97 1948 (U. S. Vet. App. Dec. 29, 
1999).  Absent the provisions of section 1117, there was no 
legal basis for the grant of service connection.  Therefore, 
it is the existence of section 1117 and only the existence of 
section 1117 that permitted the grant of service connection.  
That law did not become effective until the date assigned by 
the RO and the effective date of the grant of service 
connection is controlled by the date of the liberalizing law.  
Dorward v. West, No. 98-445 (U.S. Vet. App. Jan 24, 2000).


ORDER

An effective date prior to November 2, 1994, for the award of 
service connection for fatigue due to an undiagnosed illness 
is denied.  An effective date prior to November 2, 1994, for 
the award of service connection for chemical sensitivity due 
to an undiagnosed illness is denied.




		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

